12‐4131‐bk
     Santiago‐Monteverde v. Pereira


 1                                        In the
 2                United States Court of Appeals
 3                             For the Second Circuit
 4                                        ________
 5
 6                                    August Term, 2013
 7                                     No. 12‐4131‐bk
 8
 9                 IN RE: MARY VERONICA SANTIAGO‐MONTEVERDE, 
10                                    Debtor.
11
12                     MARY VERONICA SANTIAGO‐MONTEVERDE,
13                              Debtor‐Appellant,
14
15                                           v.
16
17                        JOHN S. PEREIRA, CHAPTER 7 TRUSTEE,
18                                  Trustee‐Appellee.
19                                      ________
20
21                   Appeal from the United States District Court
22                     for the Southern District of New York.
23                    No. 12 CV 4238 ― P. Kevin Castel, Judge.
24                                    ________
25
26                              ARGUED: SEPTEMBER 23, 2013
27                               DECIDED: MARCH 31, 2014
28                                      ________
29
     2                                                       No. 12‐4131‐bk




 1           Before: SACK, B.D. PARKER, and RAGGI, Circuit Judges.
 2                                 ________

 3          Appeal from a decision of the United States District Court for
 4   the Southern District of New York (P. Kevin Castel, Judge) affirming
 5   a bankruptcy court’s order striking a debtor’s claim of entitlement to
 6   an exemption of property from her estate.  The debtor contends that
 7   the value of her rent‐stabilized lease was exempt from her
 8   bankruptcy estate as a “local public assistance benefit” within the
 9   meaning of New York Debtor and Creditor Law § 282(2).  The
10   bankruptcy court and district court determined that the value of a
11   rent‐stabilized lease did not fall within the exemption.  We conclude
12   that the application of § 282(2) to New York’s rent stabilization laws
13   raises a question of New York State law that is appropriately
14   certified to the New York Court of Appeals.

15          Accordingly,  we  certify  the  question  and  stay  resolution  of
16   this appeal.

17                                   ________

18                       RONALD J. MANN, New York, NY (Kathleen G.
19                       Cully, Kathleen G. Cully PLLC, New York, NY,
20                       on the brief), for Debtor‐Appellant.

21                       J. DAVID DANTZLER, JR. (John P. Campo, Eric L.
22                       Unis, on the brief), Troutman Sanders LLP, New
23                       York, NY, for Trustee‐Appellee.

24                       Ira L. Herman, Thompson & Knight LLP, New
25                       York, NY, for Amicus Curiae New York City
26                       Bankruptcy Assistance Project, supporting Debtor‐
27                       Appellant.
     3                                                      No. 12‐4131‐bk




 1                      Carolyn E. Coffey (of counsel to Jeanette Zelhof),
 2                      MFY Legal Services, Inc., New York, NY, for
 3                      Amicus Curiae MFY Legal Services, Inc., supporting
 4                      Debtor‐Appellant.

 5                                  ________

 6   BARRINGTON D. PARKER, JR., Circuit Judge:

 7          In this appeal we consider whether the value inherent in a
 8   New York City tenant’s rent‐stabilized lease as a consequence of the
 9   protections afforded by New York’s Rent Stabilization Code
10   (“RSC”), N.Y. Comp. Codes R. & Regs. tit. 9, §§ 2520.1 et seq., make
11   the lease, or some portion of its value, exempt from the tenant’s
12   bankruptcy estate as a “local public assistance benefit” within the
13   meaning of New York Debtor and Creditor Law (“DCL”) § 282(2). 
14   We conclude that the New York Court of Appeals is better
15   positioned to resolve this unsettled issue of New York law and,
16   consequently, we certify it to that Court. 

17                            I. BACKGROUND

18         At some point prior to the mid‐1970’s, Debtor‐Appellant,
19   Mary Veronica Santiago‐Monteverde, signed a lease with her
20   husband for an apartment in lower Manhattan.  Following the
21   enactment of New York’s rent stabilization law in 1974, the
22   apartment became rent‐stabilized.  The RSC “regulat[es] rents and
23   provid[es] occupants with statutory rights to tenancy renewals” as
24   well as occupancy and anti‐eviction protections.  Manocherian v.
25   Lenox Hill Hosp., 84 N.Y.2d 385, 389 (1994); see N.Y. Comp. Codes R.
26   & Regs. tit. 9, §§ 2520.1 et seq.; N.Y.C. Admin Code §§ 26‐501 et seq. 
27   New York State law also authorizes municipalities to formulate and
28   apply rent stabilization regulations and New York City has done so. 
29   N.Y. Unconsol. Law § 8605; N.Y.C. Admin Code §§ 26‐501 et seq. 
     4                                                      No. 12‐4131‐bk




 1           After the death of her husband, Santiago‐Monteverde
 2   experienced financial difficulties and eventually sought relief under
 3   Chapter 7 of the Bankruptcy Code.  During the pendency of
 4   bankruptcy proceedings, she has continued to pay her rent and has
 5   remained current on her lease obligations.  In her initial bankruptcy
 6   filing, she listed her apartment lease on Schedule G as a standard
 7   unexpired lease.  Shortly thereafter, the owner of her apartment
 8   approached the Trustee‐Appellee, John S. Pereira, and offered to buy
 9   Santiago‐Monteverde’s interest in the lease.  When Pereira advised
10   Santiago‐Monteverde that he planned to accept the offer, she
11   amended her filing to list the value of her lease on Schedule B as
12   personal property exempt from the bankruptcy estate under DCL
13   § 282(2) as a “local public assistance benefit.”

14          The Trustee moved to strike Santiago‐Monteverde’s claim of
15   exemption.  The bankruptcy court granted the motion on the ground
16   that the rent‐stabilization program did not qualify as a “local public
17   assistance benefit.”  In re Santiago‐Monteverde, 466 B.R. 621 (Bankr.
18   S.D.N.Y. 2012).  The bankruptcy court noted that “all of the items
19   listed in section 282(2),” such as social security, disability, and
20   unemployment benefits, “are payments of one sort or another that a
21   debtor has the right to receive or in which the debtor has an
22   interest.”  Id. at 623‐24.  In contrast, the bankruptcy court concluded
23   that the “benefit of paying below market rent . . . is a quirk of the
24   regulatory scheme in the New York housing market, not an
25   individual entitlement” comparable to the other items in § 282(2).  Id.
26   at 625.

27          Santiago‐Monteverde appealed to the district court.  The
28   district court affirmed the bankruptcy court.  The district court
29   concluded that it was “not necessary to reach the question of
30   whether” the exempt benefits were limited only to payments to a
31   debtor, because “the value in securing a lawful termination of the
     5                                                       No. 12‐4131‐bk




 1   rent‐stabilized lease . . . is a collateral consequence of the regulatory
 2   scheme and not a ‘local public assistance benefit.’”  In re Santiago‐
 3   Monteverde, No. 12 Civ. 4238 (PKC), 2012 WL 3966335, at *2 (S.D.N.Y.
 4   Sept. 10, 2012).  The district court also adverted to the absence of any
 5   evidence that the legislature had “intended to confer upon the
 6   tenant a public assistance benefit consisting of the value of
 7   terminating the rent‐stabilization regime.”  Id.

 8           Santiago‐Monteverde appeals.  Her principal contention is
 9   that the protections of the rent stabilization program, and the
10   concomitant value created in her rent‐stabilized lease, amount to a
11   “local public assistance benefit” that is exempt from her bankruptcy
12   estate.

13                              II. DISCUSSION

14          “We exercise plenary review over a district court’s rulings in
15   its capacity as an appellate court in bankruptcy, independently
16   reviewing the bankruptcy court’s factual findings for clear error and
17   its legal conclusions de novo.”  In re Quebecor World (USA) Inc., 719
18   F.3d 94, 97 (2d Cir. 2013) (internal quotation marks omitted).  Where
19   the case requires us to interpret state law, “[w]e review the district
20   court’s interpretation and application of state law de novo.”  In re
21   Thelen LLP, 736 F.3d 213, 219 (2d Cir. 2013) (internal quotation marks
22   omitted), certified question accepted 22 N.Y.3d 1017 (Dec. 12, 2013).

23          Section 522(b) of the Bankruptcy Code permits the debtor to
24   exempt certain specified property from the bankruptcy estate. 
25   CFCU Cmty. Credit Union v. Hayward, 552 F.3d 253, 258 (2d Cir. 2009). 
26   Section 522(d) of the Code provides a list of categories of property
27   that a debtor may exempt.  However, the Code also permits states, if
28   they choose, to create their own lists of exemptions as an alternative
29   to the exemptions found in Section 522(d).  “New York has ‘opted
30   out’ of the federal exemption scheme, . . . choosing instead to
     6                                                       No. 12‐4131‐bk




 1   provide its own exclusive set of permissible exemptions for debtors
 2   domiciled in the state.”  Id.  Under New York law, a debtor may
 3   exempt, among other things, her “right to receive or . . . interest in . .
 4   . a social security benefit, unemployment compensation or a local
 5   public assistance benefit.”  N.Y. Debt. & Cred. Law § 282(2) (emphasis
 6   added).

 7         The question confronting us is whether the rent stabilization
 8   regime provides such a benefit.  The New York Court of Appeals has
 9   explained that the rent stabilization program was created “to
10   ameliorate, over time, the intractable housing emergency in the City
11   of New York” by “protect[ing] dwellers who could not compete in
12   an overheated rental market, through no fault of their own.” 
13   Manocherian, 84 N.Y.2d at 389; see also id. (rent stabilization created
14   “to remedy a persisting emergency housing shortage”).

15          The RSC “regulate[s] the two terms at the core of the landlord‐
16   tenant relationship: rent and duration.”  Resolution Trust Corp. v.
17   Diamond, 18 F.3d 111, 119 (2d Cir. 1994), cert. granted, judgment
18   vacated on other grounds sub nom. Solomon v. Resolution Trust Corp., 513
19   U.S. 801 (1994) and cert. granted, judgment vacated on other grounds sub
20   nom. Pattullo v. Resolution Trust Corp., 513 U.S. 801 (1994).  “The
21   regulations govern the initial rent, restrict rent increases, mandate
22   lease renewal, and, upon the tenant’s vacating of the premises, allow
23   the tenancy to pass statutorily to certain members of the tenant’s
24   household,” if certain conditions are met.  Id. (internal citations
25   omitted).  “Landlord compliance with this scheme is enforced
26   chiefly by limiting the grounds for eviction . . . .”  Id.

27          Under the RSC, these terms substantially favor tenants,
28   requiring lease renewal in almost all circumstances, and affording
29   strong anti‐eviction protections.  The implementing regulations state
30   that “[a]s long as the tenant continues to pay the rent to which the
     7                                                       No. 12‐4131‐bk




 1   owner is entitled, no tenant shall be denied a renewal lease or be
 2   removed from any housing accommodation by action to evict or to
 3   recover possession, by exclusion from possession, or otherwise, nor
 4   shall any person attempt such removal or exclusion from possession,
 5   except on one or more of the grounds specified in this Code.”  N.Y.
 6   Comp. Codes R. & Regs. tit. 9, § 2524.1(a).  The “grounds specified in
 7   this Code” are limited, and do not mention a debtor’s bankruptcy. 
 8   See id. §§ 2524.3, 2524.4. 2524.5.  As a result of these provisions, rent‐
 9   stabilized tenants who have not defaulted on their leases enjoy
10   significant protections.  Santiago‐Monteverde’s main contention is
11   that this constellation of protections adds “value” to a rent stabilized
12   lease above the value of a market rate lease, and that the
13   concomitant value of these protections amounts to an exempt “local
14   public assistance benefit” under DCL § 282(2).

15           A bankruptcy trustee is authorized to “assume or reject
16   any . . . unexpired lease of the debtor.”  11 U.S.C. § 365(a).  We have
17   held that a rent‐stabilized tenancy is the product of a “lease” under
18   federal law, Diamond, 18 F.3d at 119,  and thus would appear to be
19   covered by § 365, but see B.N. Realty Assocs. v. Lichtenstein, 238 B.R.
20   249, 254‐56 (S.D.N.Y. 1999) (quoting Bankruptcy Court’s conclusion
21   that rent‐stabilized leases fell within an exception to § 365, but
22   resolving the case on other grounds); but see also Brief of Amicus
23   Curiae MFY Legal Services at 14‐20 (arguing that the inability of a
24   creditor to reach the value of the debtor’s rent stabilized apartment
25   outside of bankruptcy bars the trustee from assuming the lease, see
26   11 U.S.C. § 365(a), (c)).

27          Moreover, New York cases have assumed that a trustee
28   possesses the authority under 11 U.S.C. § 365 to assume or reject a
29   rent‐stabilized debtor’s lease and have discussed the effect of a
30   rejection.  See 187 Concourse Assocs. v. Bunting, 670 N.Y.S.2d 686, 688
31   (Civ. Ct. 1997) (citing several cases from New York courts discussing
     8                                                       No. 12‐4131‐bk




 1   the impact of a bankruptcy trustee’s rejection of a rent‐stabilized
 2   lease).  Additionally, several bankruptcy courts have held that a
 3   trustee’s authority under § 365 extends to rent‐stabilized leases.  See
 4   In re Toledano, 299 B.R. 284, 292 (Bankr. S.D.N.Y. 2003); In re Yasin,
 5   179 B.R. 43, 49 (Bankr. S.D.N.Y. 1995).  Thus, there is (albeit limited)
 6   authority for the proposition that a rent‐stabilized debtor’s lease
 7   may be assumed and assigned by the trustee pursuant to 11 U.S.C.
 8   § 365(a).

 9          In this appeal, however, we must consider an additional and
10   analytically different issue: May a rent‐stabilized tenant prevent the
11   assumption and assignment of his or her lease by claiming that the
12   lease (or its value) is a “local public assistance benefit” exempt from
13   the bankruptcy estate?  The Trustee implicitly argues that his
14   assumption and assignment of the lease eliminate the protections
15   afforded under the RSC and, therefore, that he may sell the lease to
16   the landlord for the value that exists in the elimination of those
17   protections.  Santiago‐Monteverde argues that the lease (or its value)
18   is a “local public assistance benefit” because the value of the lease (in
19   whole or in part) is traceable to the protections afforded to her under
20   the RSC.  As noted by the parties and the amici, resolving these
21   questions may implicate other questions of New York law, including
22   whether a tenant’s rights under the RSC are property or personal
23   rights.  See, e.g.,  Brief of Amicus Curiae New York City Bankruptcy
24   Assistance Project at 7‐13 (arguing that rent‐stabilized tenant’s rights
25   are statutory personal rights rather than property rights that,
26   therefore, cannot be administered as part of the bankruptcy estate).

27          No New York cases directly address these contentions.  New
28   York courts addressing the interaction of the Bankruptcy Code and
29   the RSC have indicated that the rejection of a rent‐stabilized lease by
30   the trustee does not void or terminate the lease, and does not
31   eliminate the protections of the RSC.  See 187 Concourse Assocs., 670
     9                                                       No. 12‐4131‐bk




 1   N.Y.S.2d at 688 (explaining that “bankruptcy lease rejection neither
 2   voids the lease, nor terminates the lease” and that “[t]he debtor‐
 3   tenant, with a rejected unexpired rent stabilized lease, may continue
 4   to occupy the premises, unless a properly instituted summary
 5   holdover proceeding occurs” (citations omitted)). But these decisions
 6   do not address the assumption and assignment of a lease and, thus,
 7   do not resolve this appeal.

 8          No New York courts have interpreted the phrase “local public
 9   assistance benefit” in the context of DCL § 282(2).  Although two
10   bankruptcy court decisions have permitted the assumption and
11   assignment of rent‐stabilized leases or rights similar to RSC
12   protections, with the consequent elimination of tenant protections,
13   neither decision addressed the argument presented in this appeal for
14   an exemption under DCL § 282(2).  See In re Toledano, 299 B.R. at 294;
15   In re Stein, 281 B.R. 845, 848 (Bankr. S.D.N.Y. 2002).

16         Given the significance of these issues to landlords and tenants,
17   as well as the complete absence of authority concerning the impact
18   of DCL § 282(2) on rent stabilized leases, we hesitate to attempt to
19   resolve these issues without first obtaining the views of the New
20   York Court of Appeals.

21                            C. CERTIFICATION

22          Pursuant to Rule 27.2 of our Local Rules and New York State
23   law, we may certify “determinative questions of New York law
24   [that] are involved in a case pending before [us] for which no
25   controlling precedent of the Court of Appeals exists.”  N.Y. Comp.
26   Codes R. & Regs. tit. 22, § 500.27(a);Local R. 27.2; see also N.Y. Const.
27   art. VI, § 3(b)(9) (directing the New York Court of Appeals to adopt a
28   rule permitting it to answer questions of New York law certified to it
29   by, among other courts, “a court of appeals of the United States”).
     10                                                     No. 12‐4131‐bk




 1          “Before certifying such a question, we must answer three
 2   others: (1) whether the New York Court of Appeals has addressed
 3   the issue and, if not, whether the decisions of other New York courts
 4   permit us to predict how the Court of Appeals would resolve it; (2)
 5   whether the question is of importance to the state and may require
 6   value judgments and public policy choices; and (3) whether the
 7   certified question is determinative of a claim before us.”  In re Thelen
 8   LLP, 736 F.3d at 224 (internal quotation marks omitted).  In this case,
 9   we answer all three questions in favor of certification.

10          First, neither the Court of Appeals nor lower New York courts
11   have addressed (1) the meaning of “local public assistance benefit”
12   in the context of DCL § 282(2), (2) whether the protections provided
13   by the RSC are personal or property rights, or (3) the effect of the
14   assignment of a tenant’s lease during bankruptcy on her rights
15   under the RSC.  This prevents us from making any confident
16   prediction of how the New York Court of Appeals would resolve
17   this issue.

18          Second, the issue of the proper interpretation and interaction
19   of the DCL and RSC is “of importance to the state” and will in fact
20   involve “value judgments and public policy choices” concerning the
21   existence and scope of property rights, as well as the application of
22   emergency housing legislation that was carefully designed to
23   balance the rights and interests of renters and building owners. 
24   Manocherian, 84 N.Y.2d at 389‐90.

25         Finally, the resolution of this question will determine the
26   outcome of this appeal, as it is the only question presented to this
27   Court.
     11                                                        No. 12‐4131‐bk




 1                               III. CONCLUSION

 2         The  following  question  is  hereby  certified  to  the  Court  of
 3   Appeals of the State of New York pursuant to 2d Cir. Local  R.  27.2
 4   and N.Y. Comp. Codes R. & Regs. tit. 22, § 500.27(a), as ordered by
 5   the United States Court of Appeals for the Second Circuit.

 6          Whether a debtor‐tenant possesses a property interest in
 7          the protected value of her rent‐stabilized lease that may
 8          be  exempted  from  her  bankruptcy  estate  pursuant  to
 9          New York State Debtor and Creditor Law Section 282(2)
10          as a “local public assistance benefit”?

11          In certifying this question, we understand that the New York
12   Court of Appeals, if it accepts the case, may reformulate or expand
13   the certified question as it deems appropriate.  We do not intend this
14   articulation of the above specified question to limit the scope of the
15   analysis by the Court of Appeals.

16           It is hereby ORDERED that the Clerk of the Court transmit to
17   the  Clerk  of  the  New  York  Court  of  Appeals  this  opinion  as  our
18   certificate together with a complete set of briefs, appendices, and the
19   record  filed  by  the  parties  in  this  Court.    This  panel  will  retain
20   jurisdiction  of  the  present  appeal  for  resolution  after  disposition  of
21   the  certified  question  by  the  New  York  Court  of  Appeals  or  once
22   that court declines to accept certification.